CLIFTON, Circuit Judge,
dissenting.
The district court conducted a 6-day evidentiary hearing in this case, after which the magistrate judge issued a detailed 27-page report and recommendation, which concluded that the Sanders’ petition should be denied. The district judge made an independent examination and issued his own 19-page order denying the petition. That order did not adopt all of the recommendations of the magistrate judge, but it did agree with and adopt the recommendation relevant to this appeal, rejecting petitioner’s claim based on alleged ineffective assistance of counsel. In particular, the district court concluded that Sanders had failed to establish either of the two prongs required under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). I agree with that assessment.
I respectfully dissent.